Citation Nr: 0620755	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 2000 to 
August 2002.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an August 2002 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which established entitlement to service connection for 
chronic coccydynia, an allergy disorder, and gastroesophageal 
reflux disorder and assigned ratings effective from August 
16, 2002, the date following his separation from service.  
The case was subsequently transferred to the RO in Jackson, 
Mississippi.  The Board remanded these issues for additional 
development in February 2004.

In an April 2005 rating decision, the RO granted entitlement 
to an increased 10 percent evaluation for the veteran's 
allergy disorder and identified the service-connected 
disability as allergic rhinitis.  The RO also granted 
entitlement to a separate 20 percent rating for limitation of 
motion of the lumbar spine.  The ratings were effective from 
August 16, 2002.  As to the issue of entitlement to a rating 
in excess of 10 percent for coccydynia, the RO informed the 
veteran that the 10 percent rating had been "increased to 30 
percent disabling as follows:  Your current 10 percent 
evaluation for chronic coccydynia is continued, and a 
separate 20 percent disability evaluation is assigned for 
limitation of motion of the lumbar spine, effective August 
16, 2002."

The Board issued a decision in September 2005, that denied 
ratings in excess of 10 percent for chronic coccydynia or for 
allergic rhinitis.  Also, the Board denied a compensable 
rating for gastroesophageal reflux disorder.  As well, the 
Board remanded to the RO, for further development, the issue 
of a entitlement to a rating in excess of 20 percent for 
limitation of motion of the lumbar spine (lumber spine 
disorder).  Remand was accomplished via the Appeals 
Management Center (AMC), in Washington, DC.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.  


FINDING OF FACT

Since August 16, 2002, a lumbar spine disorder ability has 
not been productive of severe limitation of motion, and 
specifically, it has not chronically limited forward flexion 
of the thoracolumbar spine to 30 degrees or less nor has it 
resulted in favorable ankylosis of the entire thoracolumbar 
spine, and it has not been productive of severe symptoms of 
lumbosacral strain; as well, it has not resulted in severe 
symptoms of intervertebral disc syndrome (IVDS) nor has it 
resulted in incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a lumbar 
spine disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 26, 2003); and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5243 (effective since 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in March 2004, coupled with the Board's remands of 
February 2004 and September 2005, satisfied the duty to 
notify provisions.  The veteran has been accorded a 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of this claim was in August 2002, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for a lumbar 
spine disorder, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
traumatic arthritis was rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under criteria in effect prior to September 26, 2003, 
degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

Analysis

The Board has reviewed the evidence of record, including the 
following: service medical records; reports of VA 
examinations of the spine, performed in July 2002 and 
November 2005; and VA clinical records, dated from February 
2003 to February 2006.

During military service, clinicians initially believed that 
the veteran had sustained a fracture of the coccyx, after he 
fell and struck the buttocks.  The coccyx, or "tail bone," 
is the bone at the very bottom of the spine.  X-ray 
examination of the lumbar spine was negative, and physical 
examination showed no mobility of the coccyx.  However, 
complaints of low back pain persisted during service.  The 
assessment of a medical board was the veteran had minimal, 
constant low back pain.  The diagnosis was coccydynia.  

Service connection has been granted for chronic coccydynia, 
based on the anatomical area involved in the fall during 
service.  The propriety of the 10 percent evaluation assigned 
for that disability was addressed in the Board's September 
2005 decision, and is not an issue currently before the 
Board.  Rather, the current issue before the Board is whether 
a rating higher than 20 percent is warranted for a separate, 
service-connected disability involving the lumbar spine 
region, exclusive of the coccyx.  

A review of the record discloses that the veteran's lumbar 
spine disorder does not include evidence of arthritis.  
Accordingly, in this case, his lumbar spine disorder is not 
evaluated on the basis of Diagnostic Codes 5003 or 5010, that 
are applicable for rating arthritis.  

The medical evidence covering the entire appeal period shows 
that the lumbar spine has exhibited, at most, no more than 
moderate limitation of motion.  Absent objective evidence 
that the lumbar spine has exhibited more than moderate 
limitation of motion, no basis is provided for assignment of 
a rating higher than 20 percent for residuals the veteran's 
lumbar spine disorder under the former Diagnostic Code 5292 
for evaluating limitation of motion of the lumbar spine.  

As to range of motion of the veteran's lumbar spine, a VA 
clinician, who examined the veteran for rating purposes in 
July 2002, found that the lumbar spine had forward flexion to 
70 degrees, with painful motion noted in flexion from 50 to 
70 degrees.  In that instance, the veteran was capable of at 
least 50 degrees of painless, forward flexion; hence, the 
lumbar spine clearly exhibited no more than moderate 
limitation of forward motion.  By contrast, a single VA 
outpatient treatment entry of March 2003 indicates that 
forward bending was to only 13 degrees, indicating severe 
limitation of motion of the lumbar spine.  Finally, the 
November 2005 VA rating examination of the veteran's low back 
disability showed that flexion of the lumbar spine was to 45 
degrees, at which point the veteran experienced pain.  

The November 2005 VA examination of the spine is the most 
detailed and comprehensive of record, including with respect 
to range of motion studies.  The November 2005 VA examiner 
had the benefit of reviewing the veteran's entire claims 
file.  The examination explicitly took into account the 
impact of repetitive use on range of motion, as well as pain, 
fatigue, weakness, and lack of endurance.  The two formal 
examinations for rating purposes depict no more than moderate 
limitation of motion, while the outpatient clinic entry is 
the only evaluation depicting severe limitation of motion.  
The Board believes that, on balance, the range of motion 
studies recorded on the formal rating examinations are 
entitled to greater probative weight and provide the more 
accurate portrayal of range of motion loss than do the range 
of motion findings recorded at the VA outpatient clinic.

There are changes on x-ray examination of the veteran's 
lumbar spine, consistent with the presence, clinically, of 
lumbar muscle spasm, a finding typical of lumbosacral strain.  
Thus, although the medical evidence does not explicitly 
relate that the veteran has lumbosacral strain, the Board 
shall assume, for purposes of rating his lumbar spine 
disorder, that he does have lumbosacral strain, a condition 
that is rated under the former Diagnostic Code 5295.  As 
mentioned, the medical evidence demonstrates that the veteran 
has apparently experienced lumbar muscle spasm.  However, at 
no time during the appeal has there been objective evidence 
of a complex of manifestations that amounts to severe 
lumbosacral strain, including listing of the whole spine; 
persistent, marked limitation of motion of forward bending in 
a standing position; or abnormal mobility on forced motion.  
And absent objective evidence of severe lumbosacral strain, 
no basis is provided for assignment of a rating higher than 
20 percent for the veteran's lumbar spine disorder under the 
former Diagnostic Code 5295.  

Also, absent objective findings of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or objective 
findings of favorable ankylosis of the entire thoracolumbar 
spine, there is no basis for assigning a rating higher than 
20 percent for residuals of a lumbar spine disorder during 
the appeal period in question under the revised Diagnostic 
Codes 5237 for application to lumbosacral strain.

The medical evidence contains diagnostic studies 
demonstrating the presence of intervertebral disc syndrome 
(IVDS).  Some lumbar disc space narrowing is present, though 
there is no demonstrated impingement of discs on spinal 
nerves supplying the lower extremities.  Moreover, findings 
on physical examination show that lower extremity motor and 
sensory status remains intact.  In any event, at no time 
during the appeal period has there been objective evidence of 
severe symptoms of IVDS, with recurring attacks and little 
intermittent relief, and hence no basis for assignment of a 
rating higher than 20 percent for residuals of a lumbar spine 
disorder under the former criteria for evaluating IVDS under 
Diagnostic Code 5293.  

Additionally, as previously mentioned, at no time during the 
appeal period has there been objective evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
objective evidence of favorable ankylosis of the entire 
thoracolumbar spine, and hence no basis for assignment of a 
rating higher than 20 percent for the veteran's lumbar spine 
disorder under one of the revised criteria for evaluating 
IVDS under Diagnostic Code 5243.  As well, at no time during 
the appeal period has there been objective evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and 
hence no basis for assignment of a rating higher than 20 
percent for a low back disability under the other of the 
revised criteria for evaluating IVDS under Diagnostic Code 
5243.

Statements from the veteran indicate that he experiences low 
back pain that limits function.  He contends that the 
November 2005 VA examiner misstated his description of the 
functional limitations of his lumbar spine disorder.  He 
claims that he experiences much more than "mild" low back 
pain.  He points out that he does not regularly install 
floors, and emphasizes that he had to be helped to stand up 
after trying, for only one-half hour, to help his father lay 
down flooring.  He maintains that he walks, rather than runs 
laps at a track, once a week on Sundays.  He points out that 
the laps he takes are perhaps equal to a mile, and adds that 
his doctor encourages exercise for his low back condition.  

Careful note has been taken of the veteran's subjective 
account of the symptoms and functional limitations of his 
lumbar spine disorder.  However, there is no objective 
evidence of pain, incoordination, weakness or premature 
fatigability from his lumbar spine disorder, that might, in 
turn, cause any additional limitation of motion above and 
beyond that shown during the November 2005 VA compensation 
examination.  Consequently, the veteran is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Additionally, it 
should be noted that functional loss due to pain is already 
contemplated by the revised rating criteria.  So those 
criteria, too, do not provide a basis for increasing the 
veteran's ratings for lumbar spine disorder.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's lumbar spine disorder.  The 
record, however, does not support assigning a different 
percentage disability rating during the period in question 
than did the RO.  Fenderson, supra.  

In reaching its conclusion that a rating higher than 20 
percent is not warranted for a lumbar spine disorder, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating in excess of 20 percent for a lumbar spine disorder 
is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


